382 U.S. 422
86 S.Ct. 616
15 L.Ed.2d 498
CHICAGO & NORTH WESTERN RAILWAY CO. et al.v.CHICAGO, BURLINGTON & QUINCY RAILROAD CO. et al.
No. 751.

INTERSTATE COMMERCE COMMISSION
v.
CHICAGO, BURLINGTON & QUINCY RAILROAD CO. et al.
No. 752.
Appeals from the United States District Court for the Northern District of Illinois.
Jordan Jay Hillman, Bryce L. Hamilton and John C. Danielson, for appellants Chicago & North Western Ry. Co. and others.
Robert W. Ginnane and Leonard S. Goodman, for appellant Interstate Commerce Commission.
Eldon Martin, Robert J. Cooney, Frank S. Farrell, Robert G. Gehrz, William P. Higgins, Curtis H. Berg, John H. Bishop, Louis E. Torinus, Jr., and Paul M. Sand, for appellees.
Jan. 24, 1966.
PER CURIAM.


1
The motion to affirm is granted and the judgment is affirmed.


2
Mr. Justice FORTAS took no part in the consideration or decision of these cases.